Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 16 recites “A computer program product…”.  The claim is non-statutory because it defines software which does not fall in any of the four statutory categories of subject matter. In order to fall under a statutory category of subject matter, the claim has to be a process, machine, manufacture or composition of matter.  When functional descriptive material is recorded on a non-transitory computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  While “functional descriptive material” may be claimed as a statutory product (i.e., a manufacture) when embodied on a non-transitory computer readable medium, a software embodying that same functional descriptive material is neither a process nor a product (i.e. a tangible “thing") and therefore does not fall within one of the four statutory classes of 35 U.S.C. 101. The examiner suggests amending the claim to embody the program on a non-transitory computer-readable medium or equivalent in order to make the claim statutory.   For example, claim 16 should read   --A non-transitory computer readable medium encoded with computer executable instructions that when executed by the computer result in… --.   Further, note that any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clasen (10395642).

As for claims 1 and 16, Clasen discloses a method for dynamic correlation of assets with text or image based digital media, performed by a computer processor, comprising: 
extracting features from the digital media (Keywords and caption data are extracted from content for analysis; 825- fig. 8; col. 2, lines 13-24, col. 3, lines 6-24, col. 5, lines 39-49); 
semantically analyzing the extracted features for an understanding of characteristics associated with the respective features (The words are analyzed to determine the topics of the content currently being displayed; col. 3, lines 33-67, col. 4, lines 12-28); 
extracting topics from the digital media based on the characteristics (col. 3, lines 33-67, col. 4, lines 12-28); 
correlating stored assets to the extracted topics (col. 3, lines 33-67, col. 4, lines 12-28); 
selecting an asset from the stored assets, based on characteristics of the extracted topics from the digital media correlating with a topic of the selected asset; and rendering the selected asset with the digital media (Related data is provided along with the program; col. 3, lines 62-67, col. 4, lines 16-28).  

As for claims 2, Clasen discloses wherein the digital media comprises a moving audio/video file (col. 3, lines 33-67).  

As for claims 3 and 17, Clasen discloses further comprising: identifying a current content from a section of the moving audio/video file, wherein the step of extracting features is from the section of the moving audio/video file; and the selected asset is inserted at a time during a pendency of play of the section of the moving audio/video file (col. 3, lines 33-67, col. 4, lines 16-28).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasen in view of Burkitt (2012/0254917).

As for claim 8, Clasen discloses a method for dynamically correlating assets with digital media, performed by a computer processor, comprising: 
identifying an audio/video digital stream of information or data (col. 2, lines 13-24); 
extracting features from each section of the digital media data (Keywords and caption data are extracted from content for analysis; 825- fig. 8; col. 2, lines 13-24, col. 3, lines 6-24, col. 5, lines 39-49);
identifying topics for each section of digital media from the extracted features (col. 3, lines 33-67, col. 4, lines 12-28); 
correlating stored assets to the identified topics (col. 3, lines 33-67, col. 4, lines 12-28);
selecting an asset for each section of the digital media from the stored assets based on the identified topics for each section of the digital media; and rendering the selected asset with respective sections of the digital media (Related data is provided along with the program; col. 3, lines 62-67, col. 4, lines 16-28).  
However, Clasen fails to disclose:
segmenting the audio/video digital stream into sections of digital media data;
In an analogous art, Burkitt discloses: 
segmenting the audio/video digital stream into sections of digital media data ([0010], [0206], [0134]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen’s invention to include the abovementioned limitation, as taught by Burkitt, for the advantage of retrieving content more efficiently.

As for claim 9, Clasen discloses further comprising: identifying a current content from a section of the moving audio/video file, wherein the step of extracting features is from the section of the moving audio/video file; and the selected asset is inserted at a time during a pendency of play of the section of the moving audio/video file (col. 3, lines 33-67, col. 4, lines 16-28).  


Claim(s) 4, 5, 7, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasen as applied to claim 1 above, and further in view of Ken-Dror (11068926).

As for claims 4 and 20, Clasen fails to diclose: monitoring viewers and/or listeners for feedback reactions to content in the digital media; analyzing the feedback for sentiments expressed by the viewers and/or listeners; determining an overall sentiment value from the feedback; and correlating/selecting the asset based on the overall sentiment value of the content.  
In an analogous art, Ken-Dror discloses:
monitoring viewers and/or listeners for feedback reactions to content in the digital media; analyzing the feedback for sentiments expressed by the viewers and/or listeners; determining an overall sentiment value from the feedback; and correlating/selecting the asset based on the overall sentiment value of the content (fig. 5; col. 6, lines 1-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of providing targeted content.

As for claims 5 and 18, Ken-Dror discloses: designating trigger event criteria; operating a real time events listener to monitor for the event criteria; and triggering the correlation of the selected asset based on one of the event criteria being reached (fig. 5; col. 6, lines 1-19).  

As for claims 7 and 19, Clasen fails to disclose: designating insertion point times for the digital media; and triggering the correlation and rendering of the selected asset based on digital media reaching an insertion point time.  
In an analogous art, Ken-Dror discloses designating insertion point times for the digital media; and triggering the correlation and rendering of the selected asset based on digital media reaching an insertion point time (col. 6, lines 12-15, col. 5, lines 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of displaying during an optimal publication time.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasen, and Ken-Dror as applied to claim 5 above, and further in view of Son (2015/0339468).

As for claims 6, Clasen and Ken-Dror fail to disclose: detecting a location of one of the extracted features within a viewport in a content environment of the digital media; determining whether the location meets one of the trigger event criteria; determining whether an on-screen time appearance of the extracted feature meets one of the trigger event criteria; and triggering the correlation of the selected asset based on the trigger event criteria being met.  
In an analogous art, Son discloses detecting a location of one of the extracted features within a viewport in a content environment of the digital media; determining whether the location meets one of the trigger event criteria; determining whether an on-screen time appearance of the extracted feature meets one of the trigger event criteria; and triggering the correlation of the selected asset based on the trigger event criteria being met ([0104], [0177]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Ken-Dror’s invention to include the abovementioned limitation, as taught by Son, for the advantage of securing content for authorized users. 

Claim(s) 10-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasen and Burkitt as applied to claim 8 above, and further in view of Ken-Dror.

As for claim 10, Clasen and Burkitt fail to disclose rendering the selected asset in a nonlinear format during a playing of the digital media.  
In an analogous art, Ken-Dror discloses rendering the selected asset in a nonlinear format during a playing of the digital media (col. 6, lines 12-15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Burkitt’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of displaying content during an optimal publication time.

As for claim 11, Clasen and Burkitt fail to disclose designating trigger event criteria; operating a real time events listener to monitor for the event criteria; and triggering the correlation of the selected asset based on one of the event criteria being reached.
In an analogous art, Ken-Dror discloses: designating trigger event criteria; operating a real time events listener to monitor for the event criteria; and triggering the correlation of the selected asset based on one of the event criteria being reached (fig. 5; col. 6, lines 1-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Burkitt’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of displaying content during an optimal publication time.

As for claim 13, Clasen and Burkitt fail to disclose: designating insertion point times for the digital media; and triggering the correlation and rendering of the selected asset based on digital media reaching an insertion point time.  
In an analogous art, Ken-Dror discloses designating insertion point times for the digital media; and triggering the correlation and rendering of the selected asset based on digital media reaching an insertion point time (col. 6, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Burkitt’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of displaying content during an optimal publication time.

As for claim 14, Clasen and Burkitt fail to diclose: monitoring viewers and/or listeners for feedback reactions to content in the digital media; analyzing the feedback for sentiments expressed by the viewers and/or listeners; determining an overall sentiment value from the feedback; and correlating/selecting the asset based on the overall sentiment value of the content.  
In an analogous art, Ken-Dror discloses:
monitoring viewers and/or listeners for feedback reactions to content in the digital media; analyzing the feedback for sentiments expressed by the viewers and/or listeners; determining an overall sentiment value from the feedback; and correlating/selecting the asset based on the overall sentiment value of the content (fig. 5; col. 6, lines 1-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen and Burkitt’s invention to include the abovementioned limitation, as taught by Ken-Dror, for the advantage of displaying content during an optimal publication time.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Classen, Burkitt, and Ken-Dror as applied to claim 11 above, and further in view of Son.

As for claim 12, Clasen, Burkitt, and Ken-Dror fail to disclose wherein the event criteria is based on a minimum screen time of an object on display in the digital media.  
In an analogous art, Son discloses wherein the event criteria is based on a minimum screen time of an object on display in the digital media ([0104], [0177]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen, Burkitt, Ken-Dror’s invention to include the abovementioned limitation, as taught by Son, for the advantage of securing content for authorized users.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clasen, Burkitt, and Ken-Dror as applied to claim 14 above, and further in view of Bostick (2017/0083599).

As for claim 15, Clasen, Burkitt and Ken-Dror fail to disclose using lemmatization to analyze the feedback for sentiment.  
In an analogous art, Bostick discloses using lemmatization to analyze the feedback for sentiment ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clasen, Burkitt, Ken-Dror’s invention to include the abovementioned limitation, as taught by Bostick, for the advantage of securing content for authorized users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421